—Writ of habeas corpus in the nature of an application to reinstate bail in the sum of $7,500 upon Queens County Indictment No. 176/98, or to release Mark Brown upon his own recognizance.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reinstating bail on Queens County Indictment No. 176/98 in the sum of $7,500. In the event that the previously-posted bail has been exonerated, bail in the sum of $7,500 may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, and the writ is otherwise denied. Krausman, J. P., McGinity, Feuerstein, and Smith, JJ., concur.